IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 11, 2007
                                 No. 06-41735
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

MICHAEL LYNN SMITH

                                            Plaintiff-Appellant

v.

JAMIE BLOUNT; CHRIS BEAN; BOB DEERE

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 4:06-CV-359


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Michael Lynn Smith, Texas prisoner # 1283062, seeks leave to proceed in
forma pauperis (IFP) to appeal the denial of his motion to proceed IFP in the
district court based on the 28 U.S.C. § 1915(g) three strikes bar. He has moved
for leave to proceed IFP on appeal under the imminent danger exception in
§ 1915(g). Smith argues in a conclusional fashion that he is in imminent danger.
His conclusional allegations are insufficient to show that he was under imminent
danger of serious physical injury at the time that he filed his complaint, notice

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 06-41735

of appeal, or motion to proceed IFP on appeal. See Banos v. O’Guin, 144 F.3d
883, 885 (5th Cir. 1998). Smith’s motion for appointment of counsel is denied.
      In Smith v. Texas, 4:05-CV-365 (E.D. Tex. Nov. 14, 2005) (unpublished),
as a result of Smith’s abusive filing history, the district court imposed the
§ 1915(g) three strikes bar.      Despite this warning, Smith persists in the
prosecution of the instant frivolous appeal as well as the frivolous appeal in
Smith v. Director, No. 06-41314, also decided today. Smith is ordered to pay
sanctions, payable to the clerk of this court, of a total of $100 for both the instant
case and Smith v. Director, No. 06-41314. The clerk of this court and the clerks
of all federal district courts within this circuit are directed to refuse to file any
civil complaint or appeal by Smith unless he submits proof of satisfaction of this
sanction. If Smith attempts to file any further notices of appeal or original
proceedings in this court without such proof, the clerk will docket them for
administrative purposes only. Any other submissions which do not show proof
that the sanction has been paid will be neither addressed nor acknowledged.
      MOTIONS DENIED; APPEAL DISMISSED; MONETARY SANCTION
IMPOSED.




                                          2